Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 08/25.2021 and 08/31/2021 have been entered. 
Claims 2 and 4-10 have been cancelled.
Claims 1, 3, and 11-26 are pending.
Response to Amendments and Arguments
Rejections of claims 1 and 11 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,713,327 B2, are withdrawn based on applicant’s electronic terminal disclaimer filed and approved on 08/10/2021.
Rejections of claims 2, 5-10, 12-13, 18-19 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's arguments filed have been fully considered but they are not persuasive as explained below.
Examiner Note for the Record:
Examiner indicated in the interview conducted with applicant on 08/25/2021 and in the interview summary mailed on 08/26/2020 that applicant’s arguments will be considered by the examiner upon filing formal response. Examiner did not provide any opinion about applicant’s arguments, related to the prior art rejection of the claims, in the interview or the interview summary. Examiner indicated that no agreement was 
Applicant argues (summarized from pgs. 10-12):
Ng describes a system to enable employees at a distribution center. The Ng system includes a complex, “hi-tech” kit including a transparent display in the form of virtual reality (VR) lenses, headphone, microphone, and mobile device. See, for example, FIG. 1 of Ng, etc., in the Arguments filed December 23, 2008 in the Ng prosecution history, Ng’s representatives made it clear that the transparent display was integral to the intended use of Ng system. In an attempt to differentiate the Ng system from the examiner cited reference Hakala et al. (US Patent Application No. 6,452,544 (hereinafter, “Hakala”), the Arguments emphasized that the needs of an employee in a distribution center differ greatly from that of a regular user (described derogatorily as a “pedestrian” by Ng), etc.
Examiner response:
Examiner notes that the rejection of the exemplary claim 12 is based on obviousness in view of the teaching of Ng and what is known in the art. Examiner acknowledged the fact that the mobile device of Ng is configured to “output content to the transparent display 104 that is projected as virtual images on the lens, etc. See Ng, col.3, ln. 28-38, as quoted in the Non-Final Office action. That is, Ng’s mobile device first receives the content that needs to be displayed, process the information in order to provide display information that may be outputted for display on the remote transparent display. Examiner indicated that displaying said content on the display screen of the mobile device itself, in lieu or in addition to the remote display,  is obvious, because it is a mere engineering variation, for example, to provide additional viewing options and/or to remote transparent display, see Ng, FIG.1 which shows the mobile deice 102 comprises a display screen 112 and further communicating information to the remote transparent display 104 as shown, and also because Ng’s mobile device first receives and processes the display content.  The fact that Ng comprises a feature of projecting the display information to a remote transparent display, and argued associated complexity, does not necessarily means the mobile device is NOT already configured to display the content in the mobile device itself at the same time and/or cannot be modified such that the information is displayed in the mobile device itself and/or in both of the mobile device and the remote transparent display at the same time. For example, it is well known in the art that a mobile phone and a remote TV screen can be connected such that a user can watch images and videos on both simultaneously. See for example, Jin, et al. (US 2007/0243907 A1), fig 1 and par. 0006: the trend is for developing the mobile terminal to have a function to output video signals to external display units, such as a television, a project and the like, having a screen size larger than that of the mobile terminal. The mobile terminal having TV-out function can output video data including moving pictures and broadcasting data, currently being displayed on the screen of the mobile terminal, to an external display device. Therefore, users are able to simultaneously watch TV programs through the larger screen. Note that in Jin, et al., both screens are opaque.


Applicant argues (se pg.12):
It is clear from the arguments in the Ng prosecution history that Ng did not consider an “opaque” display, such as that in a typical mobile device display, sufficient for use in the Ng system, and actually teaches away from using an opaque display such as a mobile device display for identifying the location of an item on a floor map. As such, Applicant submits that it would not be obvious to one of ordinary skill in the art to use a mobile device display instead of a transparent display to display the location of an item on a floor map since Ng explicitly describes mobile device displays as insufficient for item location applications.
Examiner response:
Examiner respectfully disagree. Examiner notes that Ng’s use of the remote items, e.g. remote transparent display, and or remote microphone/speaker and/or remote camera, as shown in fig.1, may be considered by Ng as useful or necessary features for the specific workers in the facility because it makes performing related functions easier or more convenient to the workers. This does not mean teaching away from using the display of the mobile device in general. Using the same example above, a user of a mobile device may watch contents, which are displayed or streaming on the mobile device, on a remote TV screen at the same time, for example. The above example does not teach away from using the mobile device screen alone or in combination with the TV screen. Rather, it merely means the user is 
 
Applicant argues (see pgs. 12-13):
The Action states, “Ng does not expressly teach the determined user’s location is used in identifying the facility”, and attempts to use Jackson to correct this deficiency. Jackson is directed to “rating points of interest (POIs) using a mobile device location history” (Abstract). Jackson does not describe item location, etc., Ng describes in detail in the patent and its prosecution history that the Ng system is specific to a distribution center. As such, there would be no need to determine the user’s location outside of the distribution center, as the Ng system is only concerned with the user’s location in the distribution center with respect to the desired item, not the floorplans of multiple facilities a pedestrian user may visit.
Examiner response
Examiner notes the fact that Ng is specific to one facility does not necessarily means Ng cannot be modified to serve several facilities, as indicated in the Office action. Examiner indicated Ng can be easily modified such that data for several facilities can be stored and retrieved from the same server based on the teachings of Jackson. Applicant did not provide arguments as to why such a modification is not possible or will render Ng inoperable for what it is intended for. In fact, Ng, as modified, will still function as intended for, i.e. provide the service to a single facility or a plurality of facilities. 
Applicant’s amendments necessitated the flowing new grounds of rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, et al. (US 8,355,961 B1), hereinafter (“Ng”), in view of JACKSON; Dean Kenneth (US 2015/0186958 A1), hereinafter (“Jackson”).

Ng discloses method for determining an item location in a distribution center (abstract; fig.6 and associated text), comprising:
transmitting to the server a user request for identifying an item location submitted from a software application on a mobile device (implicit in col. 3, ln. 65 to col.4, ln. 9, The content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, etc.); fig.6 and col. 10, ln. 22-36, in box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc.; also see fig. 2 and associated test in col. 4, ln. 56-64, the mobile device 102 can include components 216 to 240 that can assist a user in determining an item location. The components 216 to 240 can include applications 216, etc.; and fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location, etc.),
 the mobile device comprises an integrated display (fig.1 and col. 3, ln. 51-63, The mobile device 102 includes a display 112 and a touch-sensitive surface or keys 114 with which the user can also interact, etc.);
	wherein the user request includes information identifying the item (implicit in col. 3, ln. 65 to col.4, ln. 9, The content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, etc.; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the 
	searching a database for the item identified in the user request, the database including information indicative of a floor layout of the facility and data provided by the facility to identify a plurality of items and a corresponding location thereof with respect to the floor layout (col. 3, ln. 65 to col.4, ln. 9, The content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, etc.),
	selecting data associated with the requested item from the server database with an identifier to identify the location of the requested item (implicit in col.2, ln. 63-65, The mobile device can identify a requested item by using an electronic tag reader operable to identify or read electronic tags associated with the item; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., therefore the selection is implicitly based on an item identifier in order to retrieve the corresponding item’s location); and
	transmitting from the server to the mobile device the identifier to identify the location of the requested item; and displaying the item location identifier [on the integrated display of the mobile application on the mobile device] (fig.6; col. 10, ln.22-50, ln. 22-36, or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., in box 608, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).
	Ng discloses the retrieved litem location information is displayed in a transparent display (104) communicatively coupled to the mobile device, (see fig.1), but does not expressly disclose said information is displayed in a display screen of the mobile device. 
However, displaying said information in the display screen of the mobile device, or on a remote display screen, or simultaneously on both of said display screens is considered as obvious engineering variation in view of the teaching of Ng and also because it is well known in the art. In particular, Ng discloses the mobile device 102 includes a display 112 and a touch-sensitive surface or keys 114 with which the user can also interact. The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct (see col. 3, ln. 51-55). Ng further discloses the mobile device 102 can output content to the transparent display 104 that is projected as virtual images on the lens, etc.. See col.3, ln. 28-38. Further, it is well known in the art that a mobile device can be configured to simultaneously display content on an integrated display screen of the mobile device and 
Therefore, displaying the retrieved location information in a graphical user interface/screen of the mobile device and/or projecting said location information on a remote display screen associated with the mobile device is considered an obvious engineering variation in order to meet different user’s needs, e.g. provide several  viewing options that fits different users’ needs and/or different devices’ capabilities.
Ng further discloses the item location can also be expressed in relative terms based on the location engine 220, which can also process the location of the mobile device 102. An example of relative location is the star 506 in FIG. 5 that is projected on the transparent display 104 to produce an overlay in the line of sight between the user of the mobile device 102 and the requested item (fig.6; col. 10, ln. 11-ln. 35). 
Ng does not expressly disclose the determined user’s location is used in identifying a facility associated with the location, as recited in the claim. 
However, identifying a facility or any point of interest at which the user is located is obvious because it is well known in the art, In particular, Jackson teaches system and method for rating i points of interest (POI) visited by mobile device users based on the identification module 270 may use the location data 235 and the POI information stored in database 240 to identify one or more POIs visited by the user of mobile device 120 (hereinafter "the user"). The identification module may include known search methods that for each location coordinate stored in the location data 235 query database 240 to search for an associated POI (par. 0029-0030). Jackson further teaches the identification module 270 may determine a POI visited by the user of the mobile device by identifying a WiFi hotspot, known to be associated with the POI (par. 0032).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the server of Ng by storing point of interest (POI) identification information and corresponding geographical location/coordinates in association with items information of the POI so as to enable identification of a plurality of POI/facilities that may be visited by the user and thereby 
Claim 13
Ng in view of Jackson further  teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the requested item comprises a merchandise category including a plurality of different items falling under said merchandise category (col. 5, ln.25-49, The RFID reader 232 does not have to identify the serial number of a specific requested item, because the RFID reader 232 can identify the location of many instances of the requested item based on the RFID tag for any of the instances. For example, the RFID reader 232 can identify where many particular models of a flat screen televisions are located without having to identify a unique serial number for any of the televisions.).

Claim 14
Ng in view of Jackson further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the requested item comprises a specific item. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location).

Claim 15
Ng in view of Jackson further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the user request comprises a text entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. 

Claim 16
Ng in view of Jackson further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the user request comprises a voice entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).

Claim 17
Ng in view of Jackson further teaches [T]he automated onsite information search and multimedia system method of claim 12, wherein the identifier is represented as an icon on the floor layout at the location of the requested item. (Ng, fig.4; col. 7, ln.56-64, the graphic output 402 can be a map of a distribution center that projects a star to inform the user of an item location. 

Claim 18
Ng in view of Jackson further teaches [T]he automated onsite information search and multimedia method of claim 12, wherein the plurality of items comprises sales items 
Wherein the server is further operable to transmit an identifier to identify a location for each of a plurality of sales items to the mobile device (fig.4 which displays an item identifier in the “active job section” and icon indicating the corresponding location; fig.6 and associated text in col.10, ln. 36-5-0, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).

Claim 19
Ng discloses a server comprising: a transceiver; a database, said database having: information indicative of a floor layout of a facility; and data provided by a facility wherein the data includes a plurality of items and a location of each of said plurality of items in the floor layout (col. 3, ln. 64 to col.4, ln. 9, the mobile device 102 communicates through a cell tower 116 and a wired or wireless network 118 to access information on various servers, such as a communication server 120 and a content server 122, etc., the content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, etc.); and inherent  processor, said processor operable to.

receive a location of the user from a geo-location device in the mobile device (fig.6; col.9, ln.13-30, In box 604, the mobile device optionally determines the location of the mobile device. For example, the mobile device 102 determines its location using at least one of a radio frequency identification technology, a global positioning system (GPS) technology, etc.), [and from said location, identify the facility]; 
identify the floor layout of the facility from the database; and further identify the location of one of said plurality of items the requested item from the database (col.2, ln. 63-65, The mobile device can identify a requested item by using an electronic tag reader operable to identify or read electronic tags associated with the item; fig.6, col. 10, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc.); 
or the location database 248 accessed on the content server 122, etc., the item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., therefore the selection is implicitly based on an item identifier in order to retrieve the corresponding stored location); and 
transmit the item location data to the mobile application on the mobile device, and display the item location identifier [on the software application on [the mobile device] (fig.6; col. 10, ln.22-50, ln. 22-36, In box 606, the mobile device determines the item location. For example, the mobile device 102 can determine the item location based on an electronic tag associated with an item or the location database 248 accessed on the content server 122, etc., The item location can be expressed in absolute terms based on the location database 248, such as the graphic output 402 in FIG. 4 that identifies the item with a star on a warehouse map, etc., in box 608, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).

However, displaying said information in the mobile device, remote display screen or both simultaneously is considered as obvious engineering variation in view of the teaching of Ng and because it is well known in the art. In particular, Ng discloses the mobile device 102 includes a display 112 and a touch-sensitive surface or keys 114 with which the user can also interact. The mobile device 102 may present options for the user to select, controls for the user to actuate, and/or cursors or other indicators for the user to direct (see col. 3, ln. 51-55). Ng further discloses the mobile device 102 can output content to the transparent display 104 that is projected as virtual images on the lens. The virtual or see-through images overlay the user's view of reality. The mobile device 102 can also project the content to the transparent display's 104 side panes that the user can conveniently view without any head movement by the user. See col.3, ln. 28-38. Further, it is well known in the art that a mobile device can be configured to simultaneously display content on an integrated display screen and a remote display screen, such as a TV screen. See for example, Jin, et al. (US 2007/0243907 A1), fig 1 and par. 0006: the trend is for developing the mobile terminal to have a function to output video signals to external display units, such as a television, a project and the like, having a screen size larger than that of the mobile terminal. The mobile terminal having TV-out function can output video data including moving pictures and broadcasting data, currently being displayed on the 
Therefore, displaying the retrieved location information in a graphical user interface/screen of the mobile device and/or projecting said location information on a remote display screen associated with the mobile device is considered an obvious engineering variation in order to meet different user’s needs, e.g. provide several  viewing options that fits different users or devices needs or capabilities.
Ng further discloses the item location can also be expressed in relative terms based on the location engine 220, which can also process the location of the mobile device 102. An example of relative location is the star 506 in FIG. 5 that is projected on the transparent display 104 to produce an overlay in the line of sight between the user of the mobile device 102 and the requested item (fig.6; col. 10, ln. 11-ln. 35). 
Ng does not expressly disclose the determined user’s location is used in identifying a facility associated with the location, as recited in the claim. 
However, identifying a facility or any point of interest at which the user is located is obvious because it is well known in the art, In particular, Jackson teaches system and method for rating i points of interest (POI) visited by mobile device users based on the determined location of the users. Jackson specifically teaches the system includes a database 240 may store information relating to a number of POIs. The information may include identification information (e.g., a name, such as a museum name), geographic location information (e.g., country, state, city, etc.), location information boundary information (e.g., some location information that specify boundaries of the POI location), category (e.g., public place, business place, event place, tourist attraction, etc., and the identification module 270 may use the location data 235 and the POI information stored in database 240 to identify one or more POIs visited by the user of mobile device 120 (hereinafter "the user"). The identification module may include known search methods that for each location coordinate stored in the location data 235 query database 240 to search for an associated POI (par. 0029-0030). Jackson further teaches the identification module 270 may determine a POI visited by the user of the mobile device by identifying a WiFi hotspot, known to be associated with the POI (par. 0032).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the server of Ng by storing point of interest (POI) identification information and corresponding geographical location/coordinates in association with items information of the POI so as to enable identification of a plurality of POI/facilities that may be visited by the user and thereby providing the item location service for the plurality of POI/facilities, as suggested by Jackson above.

Claim 20
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the requested item comprises a merchandise category of including plurality of different items the RFID reader 232 can identify where many particular models of a flat screen televisions are located without having to identify a unique serial number for any of the televisions.).

Claim 21
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the requested item comprises a specific item. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location).

Claim 22
Ng in view of Jackson implicitly teaches [T]he server of claim 19, wherein the processor is further operable to receive the floor layout and item locations from the facility. (Ng, col. 4, ln. 5-10, the content server 122 can include a database for items that can be stored in a distribution center, locations in the distribution center, and applications that can promote determining item locations in the distribution center, therefore said items and corresponding location in the facility must be provided by the facility).

Claim 23
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the request comprises a text entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request 

Claim 24
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the request comprises a voice entry. (Ng, fig.6; col. 8, ln. 53-64, the mobile device receives a request to determine an item location. For example, the mobile device 102 can receive a request via the audio device's 106 microphone 210, the pointer 208, the keyboard 206, or the camera 110 to determine an item location).

Claim 25
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the identifier is represented as an icon on the floor layout at the location of the requested item. (Ng, fig.4; col. 7, ln.56-64, the graphic output 402 can be a map of a distribution center that projects a star to inform the user of an item location).

Claim 26
Ng in view of Jackson further teaches [T]he server of claim 19, wherein the plurality of items comprises sales items (Ng,  col.2, ln. 51-53,  methods and systems are provided for determining an item location in a distribution center, which can be a warehouse, a grocery store, or a similar environment), and 
which displays an item identifier in the “active job section” an icon indicating the corresponding location; fig.6 and associated text in col.10, ln. 36-5-0, the mobile device outputs item location information. For example, the mobile device 102 outputs the graphic user interface 400 in FIG. 4, which includes menu options, a map depicting the location for the item, and information regarding the item).
Allowable Subject Matter
2.	Claims 1, 3 and 11 are allowed.
	The reason for allowing the claims is the same as that for allowing similar claims in the parent patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.